significant index no jul ono internal_revenue_service employee_plans technical_advice_memorandum op eef a taxpayer taxpayer's address taxpayer's identification_number years involved - conference heid on date issue whether taxpayer changed its method_of_accounting when it began to deduct certain payments made to pension plans after the end of the tax_year but within the time period described by sec_404 of the internal_revenue_code ‘the code’ facts taxpayer’ filed its tax returns on a calendar_year basis taxpayer makes contributions to various multi-employer pension plans pursuant to negotiated collective bargaining agreements the pension plans are qualified within the meaning of sec_401 of the code contributions to the plans are required to be made on a monthly basis in accordance with the terms of the contracts with the unions prior to deductions for tax purposes were based on contributions actually made to the plans on account of hours_of_service performed during the calendar_year for and later years contributions to the plans for financial statement purposes continued to be reported on the basis of contributions actually made for hours_of_service performed during the calendar_year however the treatment of deductions for income_tax purposes was changed for and subsequent on date tax returns for were filed using acquired all shares of changed its name to the on date which is presently operating as a subsidiary of the information furnished with the request for technical_advice does not provide either the names or the number of plans involved however such information is not critical to the legal analysis x years the deductions taken on the tax returns were based on contributions actually made to the plans on account of hours_of_service performed after the end of the taxable_year but prior to the due_date for the tax_return generally an month period for this meant a deduction for months of contributions for the jater years the taxpayer therefore deducted contributions actually made for hours_of_service performed in the taxable_year and months of contributions made for hours_of_service performed in the next taxable_year months of as a result of this method of deducting contributions amounts were deducted on tax returns in excess of book income in the cumulative amount of dollar_figure from through stated another way dollar_figure of contributions that were made in the first months of were deducted on the tax_return for because of this change the contributions made for hours_of_service performed after the end of the year were generally made on account of the taxable_year when contributed and not on account of the earlier taxable_year for which they were deducted accordingly such amounts were not properly deductible for the taxable_year in which taken see lucky stores inc and subsidiaries v commissioner tc recons denied tc memo affd 153_f3d_964 153_f3d_967 cir cert_denied 119_sct_1755 date and american stores company v commissioner tc no affd 170_f3d_1267 denied 145_led_153 date cir cert_denied 119_sct_1755 may cir cert even though the contributions made for hours_of_service performed after the end of the taxable_year were not properly deductible for the prior year the years are closed years the district_director believes that the change in treatment in constitutes a change in accounting_method as defined in sec_446 he proposes that taxpayer return to its pre-1981 method_of_accounting and has computed the appropriate adjustment under sec_481 of the code taxpayer maintains that the change in treatment in does not constitute a change in accounting_method the request for technical_advice gives a detailed accounting by year of the dollar_figure figure we understand that the amounts are only those made after the end of the year and that the total_amounts contributed were much greater note that contributions made in january on account of hours worked in december or an earlier month would of course be on account of the earlier year however we do not know the details of the contributions accordingly for purposes of the technical_advice_memorandum we assumed that all contributions made after the end of the taxable_year were on account of hours worked during the year in which the contributions were made law under sec_446 of the code and sec_1_446-1 of the income_tax regulations a taxpayer must secure the consent of the commissioner before changing the method_of_accounting used to comoute iiicome accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction ii a a change in the method of see sec_1 a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting in addition a change in the method_of_accounting does not include an adjustment with respect to the addition to a reserve for bad_debts or an adjustment in the useful_life of a depreciable asset although such adjustments may involve the question of the proper time for the taking of a deduction such items are traditionally corrected by adjustments in the current and future years in addition a change in the method_of_accounting does not include a change in treatment resulting from a change in underlying facts see sec_1_446-1 of the regulations under sec_481 of the code if there is a change in the method_of_accounting there shall be taken into account adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted a change in the method_of_accounting to which applies includes a change in the overall_method_of_accounting for gross_income or deductions or a change in the treatment of a material_item see sec_1 a of the regulations revrul_90_105 1995_2_cb_69 holds that contributions to a qualified_cash_or_deferred_arrangement within the meaning of sec_401 of the code or to a defined_contribution_plan as matching_contributions within the meaning of sec_401 are not deductible by the employer for a taxable_year if the contributions are attributable to compensation earned by plan participants after the end of the taxable_year revrul_90_105 required taxpayers using a method_of_accounting he inconsistent with the revenue_ruling to change their method_of_accounting as described therein revrul_90_105 by its terms applies to plans that are subject_to sec_401 and sec_401 announcement 1990_53_irb_64 as modified by announcement 144a provided relief from certain penalties for underpayment of estimated_tax in connection with the change in accounting_method described in revrul_90_108 analysis there is no doubt that after there was a change in the manner in which pension contributions made after the end of the taxable_year were deducted prior to taxpayer consistently deducted its monthly pension contributions actually made to its pension plans during the taxable_year in taxpayer deducted not only the pension contributions actually made during the year but also the pension contributions actually made during the months following the end of the year that were attributable to service rendered atter the close of taxpayer's taxable_year for a total of months of contributions for and thereafter taxpayer deducted the months of contributions actually made during the year after the due_date of the return for the prior year plus the contributions made during the first months of the following year that were attributable to service rendered in the subsequent taxable_year the years prior to are closed years however if as the district_director believes there has been a change in accounting_method without the commissioner's permission the taxpayer can be required to change to its pre- method_of_accounting in the earliest year under examination which is an adjustment is then made under sec_481 to prevent a duplication of the deduction for the amount that was previously deducted taxpayer agrees that if there was a change in accounting_method the required approval of the commissioner was not obtained what is in dispute is whether there was a change in accounting_method the district_director maintains that the change in the treatment of the contributions made after the end of the taxable_year that were attributable to service rendered after the end of the taxable_year was a change in accounting_method taxpayer argues that there was simply a change in the characterization of the pension contributions taxpayer asserts that its method_of_accounting was and is to treat all pension contributions made on account of the prior year as l made on the last day of such year and therefore deduct such contributions for such prior year to the extent such contributions were not made on account of the prior year taxpayer argues there has simply been an error in determining the character of the contributions not a change in the method_of_accounting in support of its argument taxpayer cites 45_tc_489 mcpike inc v united_states of america cl_ct and w a holt company v united_states f 2d cir affg ustc paragraph wd tx in underhill the question of whether certain debt obligations were speculative and thus recoveries during the taxable_year were taxable or nontaxable was determined to be a factual question not a method_of_accounting in mcpike the question of whether certain payroll costs were of the type that required capitalization or were susceptible of current deductibility was determined to be factual not a method_of_accounting in w a holt the question of whether bad_debts were worthless concerned an improper deduction which was determined to be a distortion_of_income not a change in accounting_method a method_of_accounting assigns items of income and expense to taxable years to determine taxable_income a change in the method of assigning items of income or expense among the taxable years ie the time changes when the items are taken into account for purposes of determining taxable_income accordingly a change in the method of assigning when an item is taken into account is a change in accounting_method the sole effect of the change in the way that taxpayer treated the contributions attributable to hours_of_service performed after the end of the taxable_year was to change the taxable_year to which they were assigned and thereby change the timing of the deduction for such amounts regardless of whether the pre-1981 or the post-1980 method was used to assign contributions to a taxable_year there is no permanent difference in income thus by changing the way that contributions attributable to service after the end of the taxable_year were assigned to a taxable_year taxpayer was changing the timing of the deduction for such contributions such a change in treatment is a change in accounting_method taxpayer is incorrect in asserting that the change in treatment was a change in the characterization or was a mistake in determining whether the contribution was on account of the prior year ie a factual mistake furthermore the cases cited for support are distinguishable from the instant situation in underhill the question was whether the notes held by the taxpayer were speculative or not speculative and thus whether the recoveries on those notes during the taxable_year were taxable or nontaxable which does not itself relate te timing similarly in mcpike the question was whether the taxpayer's payroll costs should have been deducted or capitalized a substantive issue which does not itself relate to timing finally in w a holt the question of whether a bad_debt was worthless concerns more than simply the timing of a deduction each of these cases involved a question of what kind of item in the instant case there is no question of what kind of contributions were being made to the pension_plan the only question is the assignment of the contributions to taxable years in its post-conference submission dated date taxpayer argues that once a factual determination is made as to whether a contribution is made on account of a particular taxable_year the issue of when the contribution is deductible is governed by statute in support of this argument taxpayer cites 77_tc_349 however in our view standard oil is clearly distinguishable standard oil was concerned with whether certain costs qualified as intangible_drilling_and_development_costs idcs and were thus deductible in accord with the taxpayer's election under sec_263 of the code and sec_1_612-4 of the regulations the court specifically stated that it was not suggesting that sec_446 would not be applicable in the situation where a taxpayer has previously capitalized all idcs and then seeks to deduct such costs without the commissioner's consent standard oil pincite unlike the situation in standard oil for and earlier taxable years taxpayer had treated all contributions made for hours_of_service performed after the end of the taxable_year in a similar manner in taxpayer changed the treatment for such contributions both before and after the contributions at issue were made for hours_of_service performed after the close of the taxable_year what has changed is the taxable_year to which contributions are assigned and in which contributions are deducted such a change in treatment is a change in accounting_method conclusion taxpayer changed its method_of_accounting in when it changed the treatment of pension contributions made for hours_of_service performed after the end of the taxable_year this memorandum only applies to the taxpayer involved sec_6110 of the code provides that it may not be used or cited by others as precedent this memorandum has been coordinated with the associate chief_counsel income_tax and accounting cc it a and the division counsel associate chief_counsel tax exempt and government entities cc tege eb qp'1 -end-
